 1   SUZUKI LAW OFFICES
     Attorneys at Law
 2   Richard J. Suzuki, Esq. No. 021348
     Brad D. Smith, Esq. No. 021597
 3   Michael D. Rothman, Esq. No. 032161
 4   Seth Apfel, Esq. No. 032225
     Belen Olmedo-Guerra, Esq. No. 029800
 5   2929 E. Camelback Rd. Ste. 224
     Phoenix, Arizona 85016
 6   Phone: (602) 682-5270
 7   Fax: 480-907-1571
     Attorneys@suzukilawoffices.com
 8
 9   Attorneys for Defendant Wesley

10
                              IN THE UNITED STATES DISTRICT COURT
11
                                       DISTRICT OF ARIZONA
12
13                                                 )   Case No.: CR-19-00200-PHX-DLR
     United States of America,                     )
14                                                 )   (DEFENDANT OUT OF CUSTODY)
                    Plaintiff,                     )
15                                                 )
            vs.                                    )   MOTION TO VACATE
16                                                 )
     Laura Marye Wesley,                           )   STATUS HEARING
17                                                 )
                    Defendant                      )
18                                                     (First Request)

19
            Upon Motion of Defendant, Laura Marye Wesley, Assistant U.S. Attorney Peter Sexton
20
     having no objection, and good cause appearing therefrom;
21
                    IT IS ORDERED VACATING the March 27, 2019 at 1:30 p.m. Status Hearing
22
            in this matter.
23
24                            DATED this _________ day of __________________, 2019.
25
26                                                       _________________________________
                                                         United States District Judge Bridget S. Bade
27                                                       United States District Court of Arizona
28
